 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDU-Tote-Em Grocery Co., division of Malone & Hyde,Inc.andRetail Clerks Union,Local 1529, char-tered by Retail Clerks International Association,AFL-CIO,Petitioner and Amalgamated Meat Cut-ters&ButcherWorkmen of North America,AFL-CIO,DistrictUnion 452, Petitioner. Cases26-RC-3634 and 26-RC-3655August 21, 1970DECISION ON REVIEWBY MEMBERSMCCULLOCH,BROWN,AND JENKINSOn January 5, 1970, the Regional Director forRegion 26 issued a Decision and Direction of Electionsin the above-entitled proceeding in which he foundinappropriate the Petitioners" requested units of gro-cery and produce department employees and of meatdepartment employees, respectively, employed by theEmployer at three of its retail food stores in ornearJackson,Tennessee,and he found aloneappropriate Employerwide units of these employeesencompassing all 11 of the Employer's food storesin western Tennessee. Thereafter, pursuant to NationalLabor Relations Board Rules and Regulations, theRetailClerks filed a timely request for review oftheRegionalDirector'sDecision, contending that,by including in its requested unit employees at storesoutside the Jackson metropolitan area, he departedfrom officially reported Board precedent. The Employ-er filed opposition to the request for review.By telegraphic order dated January 29, 1970, theNational Labor Relations Board granted the requestfor review. Thereafter, the Employer filed a timelybrief on review.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with this proceeding to a three-member panel.The Board has considered the entire record inthis case, including the Employer's brief on review,and makes the following findings:As indicated above, the Employer operates a chainof 11 retail food stores in the western part of Tennes-see.The central office for these stores is locatedin Jackson, Tennessee, the largest city in the areaserved by the Employer. The Employer's warehouse,located in the same building as the central office,services all 11 stores. In Jackson, the Employer has'The Petitioners are referred to herein as the Retail Clerks andthe Meat Cutterstwo retail stores situated in shopping centers, onebeing about a mile from the central office and theother about 2 miles away. In Bemis, which is asuburb of Jackson, 4 to 5 miles distance from thecentral office, there is a third retail store. The remain-ing 8 stores of the chain are located in small townswithin a 74-mile radius of Jackson, the nearest being24 miles away.' The Retail Clerks, in its requestfor review, urges that the three stores in Jacksonand Bemis constitute a metropolitan area groupingof stores in the Employer's chain and that, therefore,its requested unit is appropriate. We agree.As is common in retail chain operations, and partic-ularly in food chains, there is a high degree of central-ized administration in the functioning of all of theEmployer's groceries. Thus, the merchandise is thesame in all stores except for a few items; the pricestructure is identical; and the layout of all storesis, insofar as possible, the same. In addition to buyingand distributing the merchandise, the central officedetermines whether there will be sales or other kindsof special promotions and give-aways. All newspaperadvertisements to promote business are prepared bythe central office, with with an identical ad placedeveryweek in 12 or 13 newspapers circulated inthe Employer's trade area. Also handled by the centraloffice is the purchase of equipment and parts forstores,and all store operating bills (for example,utility and telephone) are sent from each store toJackson for payment.Although financial records are kept for the 11stores at the central office, each store is treated asa distinct unit with a separate financial statementand obligation to stand on its own in terms of profitand loss.' Individual storesmaintain local bankaccounts with deposits transferred to a central Jacksonbank on a weekly basis. Also, once a week, payrollcards, filled out at the store level for each employee,are sent to the central office. Paychecks are preparedthere and sent to the manager of each store whodistributes them to store employees. All forms usedinmaking financial and payroll reports, and for allother personnel matters, are uniform and distributedby the central office.Permanent and part-time hiring is usually initiatedat the store level with the filling out of an employmentapplication.Applicants sometimes appear at the cen-tral office for this purpose, and they are then sentto a particular grocery. Store managers have authority=The towns (with theirdistancesfrom the the central office indicated)are: (1) Brownsville(24miles), (2) Alamo (24 miles), (3) Lexington(27 miles), (4) Huntingdon (35 miles), (5) Parsons (43 miles), (6) Dyersburg(55 miles), (7) Savannan (64 miles), (8) Waverly (74 miles)'An employee profit-sharingplan is computed as a percentage ofthe profits attributed to the particular store where the employee works185NLRB No. 6 U-TOTE-EM GROCERY COto hire part-time employees on the spot, and theymay put a full-time applicant to work immediately.However,in all cases,the central office must benotified for final approval.While this approval isessentially perfunctory as to part-time hiring, a full-time applicant will not be finally approved until heis interviewed by thegeneralsupervisor of store opera-tions.'While the general supervisor may refuse toapprove a hiring, this rarely occurs.' Store managersalsomake recommendations to the central officeregarding individual wage increases,' promotions, andterminations.As in the case of hiring, store-levelrecommendations on these matters are usually fol-lowed.'With respect to other working conditions and bene-fits,there is a 6-day maximum workweek for allstores,but the hours each store is open vary inorder to meet local competition. Holidays are identical,however, and the Employermaintainsuniformity inits vacation plan, stock purchase plan, and hospitiliza-tion plan. A standard uniform is also worn by employ-ees at the 11 groceries.The total employee complement of the chain isapproximately 170, of which 145-150 are groceryand produce employees. Of the total complement,it is estimated that between 50 and 60 percent arepart-time employees.' The three-store unit requestedby the Retail Clerks employs about 60 grocery andproduce employees. In these stores are approximately10 meat department employees. Most of the Employ-er's employees live in the vicinity of the store wherethey work. The Employer stated that the majorityof its employees have been transferred from one storeThe general supervisor of store operations works out of the centraloffice in JacksonHe supervises all 11 retail stores and, in additionto maintaining telephone communications with store supervisory personnel,he visits every store at least once a week to help coordinate operationsamong all the stores and to deal with individual emergency situationssuch as refngeration breakdowns, cash shortages, store break-ins, or acci-dents'The record indicated that 99 percent of the time the general supervisorapproves a store manager'shiring of a part-time employee and that"inmost cases"the general supervisor also accepts the store manager'srecommendation as to a full-time applicantAll stores apply a uniform starting rate which is varied(for example,when an applicant has prior experience) only with central office approvalThere is no set wage scale in terms of an upper limit,and almost100 percent of the time any employee'swage increase is the resultof a store manager's recommendationThe Employer initially stated that personnel records for all employeeswere kept at the Jackson office However, later testimony at the hearingrevealed that only a few days before the general supervisor distributedemployment applications at all stores to be filled out by every employeeHe admitted that, until this action, the central office did not havean application record for all of its employees and that such a recordhad only been kept at the store levelThe Employer considers a person working at least 40 hours perweek a full-time employee and,as a part-time employee, one workinga regularly scheduled 15 to 25 hours per week Part-time employeesare also differentiated in that they do not participate in all of thebenefits available to full-time employees.53to another at some time during their employment.'The record indicates that, as to the three-store unitprimarily sought, at least 11 employees transferredthere from the 8 other stores (16 percent); and about37 employees transferred from these 3 stores to otherstores (37 percent). Employees are temporarily inter-changed between stores in emergencies, such as newstore openings, special sales at particular stores, absen-teeism, illness, or vacations. Although the Employerstated that interchange occurs "often, sometimes week-ly," no statistics were provided to enable us to deter-mine the rate of interchange affecting the requestedstores over a given period of time.Overall, the Employer attempts to maintain uni-formity in certain aspects of its business operationin several ways. In addition to personal communica-tion and visits by the central office's generalsupervisorof store operations to each store, a daily bulletinis circulated to all stores containing such informationas price changes, sales plans in connection with currentadvertisements, and reminders of particular companypolicies.There is also a store manager'sguide, uni-formly distributed, that outlines various proceduresfor, among other things, handling money and checkcashing, handling and displaying products, and train-ing employees.However, store managers or theirassistants are allowed complete discretion as to howsuch rules and regulations are carried out; they exer-cise independent judgment in such matters as instruct-ing employees on ways to do their job and on develop-ingmethods of stocking the store. The Employeradmitted that no two store managers "do their workexactly alike." Generally, store managers are responsi-ble for assigning and directing employees' work,assigning overtime, routine discipline of employees,and sending sick or injured employees home or tothe doctor. They also have complete control overthe store building itself, the safe, money, and bankdeposits.They keep the store's financial records, inaddition to making up the payroll and distributingchecks when received from the central office. Storemanagers also communicatewith each other dailyabout business problems which often include the trans-fer of goods between individual stores.Although the foregoing description of the natureof the Employer's retail grocery operations clearlyestablishes that a chainwide unit of its employeeswould be appropriate, there are factors present whichsupport a finding that a unit limited in scope tothe three stores in and near Jackson is also'Transfers are made primarily for promotion purposes Transfers areeffected both by employee request and by employer requirements Howev-er, a transfer of an employee to a store outside a 5-mile radius fromwhere he works is made only by mutual agreement. 54DECISIONS OFNATIONALLABOR RELATIONS BOARDappropriate.10Where there is no bargaining historyon a broader basis, the Board has frequently foundappropriate a geographic grouping of retail chainstores delimited by the bounds of a metropolitanarea."Here, two of the stores encompassed by therequested unit are in the city of Jackson and thethird isin Bemis,a near-by suburb of Jackson. Thenext closest store is 24 miles from Jackson. Although,as above indicated, there have been permanent trans-fers of employees in and out of the requested groupingof stores, it appears from the record that temporaryinterchange of employees among all the stores occursonly in emergency situations, such as the openingof a new store in the chain, at special sales affectingbusiness volume at some stores more than others,and in case of illness or other unscheduled absences.Where, as herein, interchange of this nature is notshown to be significant, it does not, in our opinion,militate against the establishment of a metropolitanarea unit. Further, despite the integration of operationsof the entire chain and the overall supervision ofthe chain provided by the office, each store is operatedas a separate economic unit,themanager of eachstore retains substantial autonomy in supervising theday-to-day operations of his store within the limitsof policies set by the central office, and the storemanager is involved in hiring and in making recom-mendations as to individual wage increases,promo-tions, and terminations. 12In the circumstances of this case, we find, contraryto the Regional Director, that the employees employedat the three stores in the metropolitan area of Jacksonhave a separate and distinct community of interestapart from the broader one they share with employeesat other stores in the chain and that they constitutean appropriate unit for purposes of collective bargain-ing."Accordingly,we hereby remand the case tothe Regional Director in order that he may conductan election pursuant to his Decision and Directionof Elections, as modified herein, except that the eligi-bility payroll period therefor shall be that immediatelypreceding the date below.1410TheBoard's recognition that more than one unit may be appropriateamong theemployees of a particularenterpriseand the policy of nonethe-less limiting its consideration in that situationto whether the unit soughtisappropriate has been stated a number of times, withthe approvalof the courts SeeMotts Shop Rite of Springfield,Inc, andMarts ShopRiteof Chicopee, Inc,182 NLRB No 19, and casescited therein atfn 3" See, eg,Drug Fair-Community Drug Co, Inc,180 NLRB No94, and cases therein cited" Cf.Shop's Save Co,Inc., 174 NLRB No 156SeeHaagDrug Company,169 NLRB No 111,Marts Shop Rite,supra,fn 10" In order toassure that all eligible voters may have theopportunityto be informedof the issuesin the exerciseof their statutory rightto vote,allpartiesto the election should haveaccess toa list of votersand their addresseswhich may be used tocommunicatewith themExcelsior Underwear Inc,156 NLRB 1236,NL R B v Wyman-GordonCompany,394,U S 759 Accordingly, it is hereby directed that acorrectedelection eligibility list, containing the names and addressesof all the eligiblevoters, mustbe filed by the Employer with theRegionalDirector for Region 26 within 7 days of the date of this Decisionon ReviewThe Regional Directorshallmake the list available to allparties tothe electionNo extensionof time tofile this list shall begranted bythe Regional Director except in extraordinary circumstancesFailure to comply withthis requirementshall be grounds for settingaside theelection whenever proper objectionsare filed